Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,702,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 are merely a broader recitation of identical subject matter to the ‘160 patent.
Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,131,093.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2 are merely a broader recitation of identical subject matter to the ‘093 patent.
Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,948,525.  Although claims 1-2 are merely a broader recitation of identical subject matter to the ‘525 patent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi US 6,556,713 (cited in the IDS) in view of Torbey et al. Selective Decompression on a Hierarchically Coded Image (hereinafter “Torbey”, cited in the IDS).
Regarding claim 1, Kobayashi discloses a method of storing an image (col. 14, lines 14-23) comprising: dividing an image having a prescribed display screen resolution into M horizontal sub cells and N vertical sub cells such that there are a total of MxN sub cells (see figures 2 and figure 18, col. 6 lines 41-58, note that the image in each layer is divided into tiles which are subsequently compressed);       
 compressing each of the sub cells (col. 6 lines 41-58, the tiles are compressed);
endowing each compressed sub cell with an index indicating position or coordinate relative to the image (col. 6 lines 41-59, note that each tile has a number 
storing the single image file (col. 14 lines 14-23).
Kobayashi does not explicitly disclose wherein based on a user request, a prescribed number of sub cells are processed for display on a display device, the prescribed number of sub cells being less than MxN sub cells.
Torbey discloses a selective decompression on a hierarchically coded image that enables the retrieval of only that information necessary to decode a selected image portion excluding any other data (see the abstract). Specifically in the sequence of events in step 4-7 a size and positon adjustable window is scrolled across the lower resolution image under user control to designate a tile of interest, and allow the user to decompress only that portion and display it (see page 2, section 2. Selective Decompression Using a Hierarchical Image Coder, this reads on the limitation based on a user request a prescribed number of sub cells are processed for display on a display device, the prescribed number of sub cells being less than MxN). This technique allows the handling of large images and provides a solution to the problems associated with them, namely: storage, excessive transmission delays, mismatch between image and screen dimensions, etc. (see the abstract).
Kobayashi and Torbey are analogous art because they are from the same field of endeavor of image processing. 

Regarding claim 2, as discussed Torbey teach a display device that is coupled to a memory, the memory has a capacity to store less data than data corresponding to the prescribed display screen resolution (see the abstract and section 2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN B STREGE/Primary Examiner, Art Unit 2669